DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 9-16 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 1-8 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations “processor”, “medium” and “instructions” in claims provide sufficient structure to perform all claimed limitations.
Claims 17-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is an article of manufacture claim.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “add an image node in the set of image nodes to an exploration set of image nodes, the exploration set indicating nodes having edges to be explored; initialize a traversal set of image nodes, the traversal set indicating nodes connected to relevant query results and associated traversal weights for determining whether to explore an image node; perform explore-exploit iterations until a stop condition, each iteration including: for each image node in the exploration set, identifying image nodes connected to the image node in the image retrieval graph, adding the connected image node to the traversal set with a traversal weight based on the edge weight connecting the image node and the connected node, and removing the image node from the exploration set; and for at least one image node in the traversal set selected based on the traversal weights, adding the image node to a query result set and the exploration set and removing the image node from the traversal set; return the query result set to the client device.”
Claims 2-8 depend on claim 1 and therefore these claims are also allowed for the same reasons.
Regarding claims 9 and 17, each of these claims recites similar claim limitations called in the counterpart claim 1.  Therefore these claims are also allowed for the same reasons.
Claims 10-16 depend on claim 9 and therefore these claims are also allowed for the same reasons.
Claims 18-20 depend on claim 17 and therefore these claims are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keating et al. (U.S. Pat. Appl. Pub. No. 2006/0015495 A1) teaches an image search system (figure 1).
Sawhney et al. (U.S. Pat. Appl. Pub. No. 2016/0042252 Al) teaches an image search system (figure 2).
Liu et al. (U.S. Pat. Appl. Pub. No. 2021/0049202 A1) teaches an image retrieval system with graph neural network (figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
3/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667